DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.    The information disclosure statement (IDS) submitted on 3/16/21 has been considered. A copy of form PTO-1449 is attached.

REASONS FOR ALLOWANCE
Claims 1-22 are allowed.
4. The following is an examiner's statement of reasons for allowance:
It is agreed with the applicant’s argument dated 3/29/21, there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “the particle morphology detection device comprises: a laser tube for outputting an incident light beam; and a scatter detector for detecting an emergent light beam from a fluid; the metal particle detection device comprises a signal detection system, an excitation coil and a positive even number of induction coils, wherein the excitation coil is connected with the signal detection system and wound around the detection pipeline; the induction coils are connected with the signal detection system and wound around the excitation coil sequentially and reversely with respect to each other”, in combination with the rest of the limitations of claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            April 15, 2021